In a medical malpractice action to recover damages for conscious pain and suffering of the decedent and wrongful death, the defendants Garcia A. Jean and Jamaica Hospital appeal from an order of the Supreme Court, Queens County (Di Tucci, J.), dated May 29, 1991, which denied their respective motions for summary judgment dismissing the cause of action to recover damages for conscious pain and suffering.
Ordered that the order is reversed, on the law, with one bill of costs, the appellants’ motions are granted, and the cause of action to recover damages for conscious pain and suffering is dismissed.
The affidavits of two doctors and the attached anesthesia report of the plaintiff submitted by the appellants were sufficient to make out a prima facie showing of entitlement to judgment as a matter of law on the issue of whether the plaintiff’s decedent was rendered unconscious from the administration of the anesthetic and remained so until her death (see, Alvarez v Prospect Hosp., 68 NY2d 320; Simms v North Shore Univ. Hosp., 192 AD2d 700; Schaefer v Marchiano, 193 AD2d 664). The plaintiff’s submission of only her attorney’s affirmation was insufficient to rebut the appellants’ showing and to demonstrate the existence of a triable issue of fact (see, Schaefer v Marchiano, supra; Whalen v Victory Mem. Hosp., 187 AD2d 503; Dodes v North Shore Univ. Hosp., 149 AD2d 455). Sullivan, J. P., Eiber, Pizzuto and Joy, JJ., concur.